Citation Nr: 9908908	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim for a total disability 
rating for pension purposes.  A notice of disagreement was 
received in June 1996.  A statement of the case was issued in 
July 1996.  A substantive appeal was received from the 
veteran in March 1997.  A hearing was scheduled to be held 
before a member of the Board at the RO in March 1998, and 
notice of this hearing was sent to the veteran's last known 
address of record.  However, the veteran failed to appear for 
this hearing, and it is noted that notice could not be 
delivered to the veteran as he apparently no longer resided 
at that address.  


REMAND

The veteran contends, in substance, that a total disability 
rating for pension purposes is warranted.  The Board notes 
that several cases have been decided by the Court which 
significantly impact the issue of non-service-connected 
pension.  In Roberts v. Derwinski, 2 Vet.App. 387, 390 
(1992), it was held, in part, that each disability in a 
pension case must be assigned a percentage rating, and that 
the VA should discuss the diagnostic codes involved in the 
claim.  In Brown v. Derwinski, 2 Vet.App. 444, 446-47 (1992), 
it was held that a pension claim must be considered under 
both the average person standard and the unemployability 
standard.

The most recent evaluations of the veteran's non-service-
connected disabilities (other than those determined to be due 
to his own willful misconduct), set forth in a November 1996 
supplemental statement of the case, are as follows: a 
depressive disorder, rated as 30 percent disabling; and a 
deviated nasal septum and chronic rhinitis, rated as 
noncompensable.  These disabilities were rated by the RO 
under the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).

Specifically, the veteran's depressive disorder is rated 
under 38 C.F.R. § 4.132, Diagnostic Code 9405.  However, the 
Board notes that the psychiatric rating criteria of the VA 
Schedule for Rating Disabilities were revised effective 
November 7, 1996 (currently under 38 C.F.R. § 4.130 (1998)).  
In this case, the change in rating criteria may affect the 
basis upon which an evaluation is assigned for the veteran's 
personality disorder and in turn affect the determination of 
entitlement to non-service-connected pension benefits. 

Further, his respiratory disabilities were apparently rated 
as noncompensable under 38 C.F.R. § 4.97, Diagnostic Codes 
6501 and 6502 (septum, nasal, deflection of, and rhinitis, 
atrophic, chronic).  However, during the course of this 
appeal 38 C.F.R. § 4.97 was also changed, effective October 
7, 1996, and now includes new rating criteria for disorders 
of the respiratory system.  

The new rating criteria for the above disabilities should be 
applied to the veteran's case.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  In Karnas, the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that when a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  Recently, 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  The applicability of Rhodan should be 
considered in readjudicating this claim.  

In light of the Court's guidelines provided in Karnas the 
Board is compelled to find that reexamination of the veteran 
is necessary in the present case to allow for proper 
assessment of the veteran's depressive disorder and 
respiratory disorders.

Finally, the Board notes that in the appealed March 1996 RO 
decision, disabilities not mentioned in the November 1996 
supplemental statement of the case were rated by the RO, 
while others were found to be due to his own willful 
misconduct, and therefore not for consideration in 
determining whether nonservice connected pension benefits 
were warranted.  Specifically, cirrhosis and alcoholic 
hepatitis of the liver by history was rated as 30 percent 
disabling; hypertension was rated as 10 percent disabling; 
and hepatitis A and B and the residuals of a stab wound to 
the right side of the back were rated as noncompensable.  
Drug dependence, alcohol abuse, and the residuals of a right 
hand injury were determined to be due to the veteran's 
willful misconduct.  In readjudicating this claim, the RO 
should specifically comment on cirrhosis and alcoholic 
hepatitis of the liver by history, hypertension, and 
hepatitis A and B, the residuals of a stab wound to the right 
side of the back and, if not evaluated or considered, state 
why.

In view of all of the above, this matter is REMANDED to the 
RO for the following action:


1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The veteran should also undergo 
another VA general medical examination in 
order to determine the nature and 
severity of all of his disabilities.  All 
findings should be reported in detail, 
including whether the veteran suffers 
from cirrhosis, hypertension, hepatitis A 
or B, a deviated septum, and rhinitis (if 
he does not suffer from any of these 
disabilities, such should be noted).  

With respect to the veteran's apparent 
respiratory disabilities, the examiner 
should be provided with a copy of the old 
and new rating criteria pertaining to 
such disorders (i.e. 38 C.F.R. § 4.97).  
The examiner should report the findings 
first consistent with the old criteria 
and then consistent with the revised 
regulatory criteria.  

3.  The veteran should also undergo 
another VA psychiatric examination in 
order to determine the severity of any 
psychiatric disorder diagnosed.  The RO 
should also provide the doctor with the 
psychiatric rating criteria which became 
effective on November 7, 1996, and the 
doctor should report findings which are 
responsive to the new criteria.  Based on 
current findings and the historical 
evidence, the examining psychiatrist 
should offer an opinion on the degree of 
industrial and social impairment due to 
any psychiatric disorder(s) diagnosed 
(i.e. how these effect his ability to 
follow a substantially gainful 
occupation) as opposed to that 
specifically due to polysubstance abuse.

4.  Thereafter, the RO should again 
review the claim for a permanent and 
total disability rating for pension 
purposes.  The RO should identify each of 
the veteran's chronic disabilities and 
should assign a percentage rating for 
each disability.  The RO should also 
apply both the objective and subjective 
tests for a permanent and total 
disability rating for pension.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992); 
Talley v. Derwinski, 2 Vet.App. 282 
(1992).  This review should include 
application of the revised psychiatric 
rating criteria which became effective 
November 7, 1996, as well as the revised 
respiratory rating criteria that became 
effective October 7,1996, as well as the 
old criteria pertaining to these 
disabilities.  Consideration should be 
given to the effective dates of the 
change in the criteria as noted in Rhodan 
(noted also above).  Consideration should 
be given to cirrhosis and alcoholic 
hepatitis of the liver by history, 
hypertension, and hepatitis A and B, the 
residuals of a stab wound to the right 
side of the back.  Drug dependence, 
alcohol abuse, and the residuals of a 
right hand injury, which were determined 
to be due to the veteran's willful 
misconduct, should be so noted.  In 
readjudicating this claim, the RO should 
specifically comment on cirrhosis and 
alcoholic hepatitis of the liver by 
history, hypertension, and hepatitis A 
and B, the residuals of a stab wound to 
the right side of the back and, if not 
evaluated or considered, state why.


If this claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 6 -


